680 S.E.2d 210 (2009)
STATE of North Carolina
v.
Zantwan D. WORTHY.
No. 151P09.
Supreme Court of North Carolina.
June 17, 2009.
Robert Montgomery, Special Deputy Attorney General, for State of NC.
Zantwan D. Worthy, Pro Se.

ORDER
Upon consideration of the petition filed by Defendant on the 8th of April 2009 in this matter for a writ of certiorari to review the order of the Superior Court, Guilford County, the following order was entered and is hereby certified to the Superior Court of that County:
Dismissed by order of the Court in conference, this the 17th of June 2009.